Citation Nr: 1241634	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  09-15 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. B., Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to November 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) in Des Moines, Iowa, which denied the Veteran's claim.

In September 2009, the Veteran presented sworn testimony during a RO hearing.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In July 2012, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a).  The requested opinion has been provided and associated with the VA claims file.  The VHA opinion has also been provided to the Veteran and his representative.  The Veteran was afforded 60 days to provide additional argument or evidence.  The Veteran submitted additional evidence in October 2012.  The Veteran's representative provided additional argument in November 2012, which included a written waiver of local consideration of the evidence submitted by the Veteran.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2012).


FINDING OF FACT

Current acquired psychiatric disorders did not manifest until years after the Veteran's military service, and the Veteran's currently diagnosed acquired psychiatric disorders are not attributable to his military service.


CONCLUSION OF LAW

The Veteran does not have an acquired psychiatric disorder that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002 & West Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 200 & West Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & West Supp. 2012); 38 C.F.R. § 3.159(b) (2012).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (April 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).

The Board finds that all notification and development action needed to arrive at a decision as to the claim on appeal has been accomplished.  Through a notice letter dated in July 2007, the RO notified the Veteran of the information and evidence needed to substantiate his claim.

The Board also finds that the July 2007 notice letter satisfied the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C. F.R. § 3.159(b)).  In the letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that the RO would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter requested the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disability.  Consequently, a remand of this issue for further notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The evidence in the claims file includes VA and private treatment records, statements of the Veteran, multiple third party lay statements, service personnel records, and service treatment records (STRs).  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claim on appeal that need to be obtained.  Thus, the Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.

As indicated above, the Veteran was afforded a VHA opinion in August 2012 as to his pending claim, the report of which is contained in the claims file.  The VHA medical opinion contains sufficient evidence by which to decide the claim.  The opinion addresses the nature and etiology of the claimed acquired psychiatric disorder.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the VHA medical opinion is adequate.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases (e.g., a psychosis) may be presumed to have been incurred in service if it becomes manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2012).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2012).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2012).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2002; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

As indicated above, the Veteran served on active duty from March 1977 to November 1978.  Service personnel records show that the Veteran had multiple disciplinary infractions during his military service for offenses ranging from drunk and disorderly conduct to property damage to being absent without authority (AWOL).  In July 1978, he received in-patient treatment for substance abuse.  At a September 1978 psychiatry consultation, the Veteran reported that his problems began when he became involved with drugs and alcohol as a teenager.  He also stated that he was "in and out of court for a long time."  The examiner documented the Veteran's history, demeanor, and alcohol abuse and diagnosed him with "antisocial personality disorder, severe."

Following service, a psychiatric evaluation dated in December 1983 documented the Veteran's polysubstance abuse.  A history of physical and emotional abuse by his father was also noted.  The Veteran was diagnosed with an adjustment disorder with mixed disturbance of emotions and conduct, intermittent explosive disorder, and antisocial personality at that time.  A September 1987 treatment record documented a history of substance abuse with acute alcohol intoxication and noted antisocial personality features.  A discharge summary dated in December 1987 included diagnoses of adjustment disorder with depressed mood and substance abuse.

A November 1988 VA initial substance abuse treatment intake evaluation indicated that the Veteran "began drinking around the age of 14 . . . He also recalls that around the age of 14 or 15, he began smoking marijuana."  The Veteran reported that while in the military, he "was drinking all the time, usually some form of hard liquor . . . He also states that he smoked a lot of marijuana . . . He also reports having experimented with cocaine, acid, and mushrooms during this time.  He states that he stayed sober for a year and a half following his discharge."  A separate November 1988 VA treatment record documented the Veteran's report of severe abuse from his father.  It was further noted that the Veteran "left home at age 14 and, after completing the 10th grade, quit school at 17; [Veteran] joined the Marines and earned his G.E.D."

During a February 1991 VA social work assessment, the Veteran reported that he had been physically and emotionally abused by his father.  He stated that his father "had sexually molested him at one time."  He also indicated that his father raped his sister.  A February 1991 VA counselor's intake note documented the Veteran's report that he began using alcohol and marijuana at age 14.  The Veteran further stated that while in service, "he drank mostly on weekends but did go through addiction treatment prior to discharge, and his use decreased for a time when he entered civilian life."  Additionally, the Veteran endorsed blackouts "when he drinks sixteen or more beers;" which began while he was in the military.

VA treatment records dated in April 1995 documented diagnoses of alcohol dependence, polysubstance abuse, tobacco dependence, and adjustment disorder with depressed mood probably secondary to alcohol and drug situations.  An April 1995 treatment record also indicated that the Veteran "was physically abused as a child and he did witness sexual abuse of his brother.  Denies previous psychiatric diagnosis..."  A May 1995 VA treatment note reflected that the Veteran's onset of alcohol use was at age 8 with an alcohol problem by age 13.

A private clinical assessment dated in September 2001 included a psychological history of the Veteran and also noted his history of abusing his spouses and children.  Further, the assessment reported the Veteran's statement that while in service "he came back to his barracks drunk, mistakenly thought someone was sleeping in his bed and beat up the guy with a pipe and threw him in a trash can."  The assessment indicated continuing diagnoses of major depressive disorder, intermittent explosive disorder, and personality disorder.

An August 2003 private psychological assessment included diagnoses of major depression, posttraumatic stress disorder (PTSD), intermittent explosive disorder, polysubstance abuse, and personality disorder, NOS, with anti-social features.  It was also noted at the time that the Veteran had "an extensive trauma history dating back to childhood."

Private treatment records dated in November 2003 documented a diagnosis of schizoaffective disorder.  A December 2003 private treatment record noted the Veteran's "extensive history of psychotic episodes with auditory hallucinations.  He was on disability because of this."

VA treatment records dated in October 2005 documented a diagnosis of schizophrenia.  A January 2007 VA treatment record showed a diagnosis of "schizophrenia, chronic, versus bipolar affective disorder, mixed" and further indicated that the Veteran "hears voices three days per week."  A January 2008 VA mental health note indicated that the Veteran was "first treated in mental health as a child for depression."  The Veteran also reported sexual abuse by his older brother.  VA treatment records dated in June 2009 documented a continuing diagnosis of schizoaffective disorder.

The Veteran was afforded a VA examination in January 2008 at which time the examiner interviewed him and reviewed his medical history, including his report of childhood abuse and his recent contentions that he began to hear voices during his military service.  The examiner diagnosed the Veteran with schizoaffective disorder, history of polysubstance abuse reportedly in remission, and antisocial traits.  As to the question of medical nexus with military service, the examiner opined as follows:  "[The Veteran] has demonstrated a longstanding impulse control difficulty.  This difficulty seems to have been at the root of his general discharge from the Marines.  It was closely intertwined with polysubstance abuse and was evaluated as stemming from an antisocial personality disorder."  The examiner continued, "[m]ore recently, this impulse disorder seems to have been treated as schizoaffective disorder and seems to have improved.  This improvement could be seen as attributable to the natural progression of an antisocial personality disorder or to the active treatment of a schizoaffective disorder."  The examiner further stated, "[i]t is reasonable to consider the possibility that the current disorder may have manifested during [the Veteran's] military service.  It is equally reasonable to consider that his current thought disorder and behavioral symptoms could be a consequence of his polysubstance abuse."  He continued, "[w]hile my clinical intuition is that the schizoaffective disorder for which [the Veteran] has been treated probably manifested during his late childhood and military experience as impulsive and antisocial behaviors, I find insufficient evidence linking the discharge diagnosis with the present diagnosis."  The examiner then indicated, "[i]n the absence of this evidence, my clinical intuition amounts to speculation.  As I find no indication that [the Veteran] complained of depression or schizoaffective symptoms in service or was ever treated for these symptoms, I am unable to state that his current diagnoses are related to his military service or treatment received during that time."  The examiner concluded, "[i]t seems less likely than not that the current disorder for which [the Veteran] is receiving treatment was aggravated by or a result of his military experience.  Rather, the evidence in his service military record suggests that his impulse control disorder preceded his entrance into military service and there is no specific service related event that I can identify as aggravating this disorder."

In a July 2009 letter, Dr. M.E.L. reported that the Veteran had been diagnosed with schizoaffective disorder.  He then opined that "[t]he potential exists that [the Veteran's] condition was aggravated by his time spent in the military, although I cannot say this with absolute certainty."

As indicated above, given the state of the medical evidence of record, a VHA opinion was obtained in August 2012.  In the August 2012 opinion, Dr. S.J.H. addressed the question of whether a currently diagnosed psychiatric illness clearly and unmistakably pre-existed the Veteran's enlistment into military service.  As to this inquiry, Dr. S.J.H. concluded, "No.  There is no evidence of pre-existing schizoaffective disorder prior to his enlistment and no evidence of schizoaffective disorder during his military service.  As noted in [the] timeline below, [a] diagnosis of bipolar disorder emerged about 2001 and schizoaffective in about 2003."  Dr. S.J.H. further opined that "[o]ther described problems including impulse control issues, antisocial behavior (in teens these behaviors are often described as oppositional/defiant behaviors) and substance abuse noted in military did preexist prior to enlistment.  Even before enlistment, records indicate patient had impulse control issues and antisocial behaviors likely due to alcohol and drug abuse complicated by severe trauma as child including emotional, physical and sexual abuse."

As to the question of medical nexus, Dr. S.J.H. concluded, "[i]t is less likely than not that current schizoaffective disorder is related to his military service.  Based on records reviewed and the time sequence of symptom development, the problems during his military service were due to a personality disorder that was exacerbated by pre-existing substance abuse issues and PTSD due to childhood traumas.  Problems in the military do not appear to have been the result of schizoaffective or bipolar illnesses."  Dr. S.J.H. explained, "[a]lthough it is evident that this Veteran has suffered for years with significant psychiatric problems, these problems do not appear to be related to his military service.  He was able to maintain employment up to 11 years in a factory job in Mason City but his relationships have been chaotic through his life."  Dr. S.J.H. referenced a timeline of the Veteran's medical history, which he outlined in his decision.  He reported that "[r]ecords indicate patient was in and out of treatment during 1980's and 1990's after leaving the military.  Substance abuse also continued for years with episodic periods of sobriety up to 1 to 2 years but no or very rare long-term sustained sobriety from all alcohol and illicit substances, including marijuana.  It is notable that patient described guilt/depression about killing two people in 1984 in a motor vehicle accident when he was high on 'pot.'"  Dr. S.J.H. subsequently reiterated, "[i]t is less likely than not that current schizoaffective disorder is related to his military service.  This gentleman is very unfortunate with multiple problems related to extensive pre-military child abuse and chronic intermittent substance abuse."  He continued, "[t]here is no evidence in reviewed records that schizoaffective or bipolar disorder was caused by, worsened or started during his military service.  As noted in review of available medical records, the timeline of documented symptoms felt to be bipolar or schizoaffective began years after his military service."

As noted above, a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

In the present case, the evidence shows that no psychological abnormalities were documented upon the Veteran's military enlistment.  See the enlistment examination dated March 1977.  As indicated above, the Veteran has frequently discussed his childhood physical and sexual abuse, as well as, his substance abuse prior to service.  See, e.g., a December 1983 in-service psychiatric evaluation; the VA substance abuse intake evaluation dated November 1988; the VA social work assessment dated February 1991; and the VA examination report dated January 2008.  To this end, the Board notes that lay statements submitted by the Veteran concerning a pre-existing condition are not sufficient to rebut the presumption of soundness.  See Gahman v. West, 13 Vet. App. 148 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners).  The July 2009 private medical opinion by Dr. M.E.L., in support of aggravation of a pre-existing psychiatric disorder, is insufficient to resolve the question of whether the presumption of soundness should apply in this matter as the conclusions rendered therein were admittedly speculative and were not supported by any rationale.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).  Moreover, the Court held in Jones v. Shinseki, 23 Vet. App. 382 (2010) that in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  To this end, the Board notes that the opinion expressed by the September 2008 VA examiner is admittedly speculative as to the question of a pre-existing psychiatric disorder.

Significantly, as discussed above, in the August 2012 VHA opinion, Dr. S.J.H. addressed the question of whether a currently diagnosed acquired psychiatric disorder pre-existed his military service.  Specifically, Dr. S.J.H. indicated that there was "no evidence of pre-existing schizoaffective disorder prior to his enlistment and no evidence of schizoaffective disorder during his military service.  As noted . . . [a] diagnosis of bipolar disorder emerged about 2001 and schizoaffective in about 2003."

The August 2012 VHA medical opinion was based upon review of the record and analysis of the Veteran's entire history, including his medical history as to his currently diagnosed acquired psychiatric disorders.  Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

Moreover, the Veteran has not produced a medical opinion to contradict the conclusions set forth in the August 2012 VHA medical opinion.  As was explained in the VCAA section above, the Veteran has been afforded ample opportunity to present competent medical evidence in support of his claim but has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is the claimant's responsibility to support a claim for VA benefits); see also Crowe v. Brown, 7 Vet. App. 238 (1995) (supporting medical evidence is needed to establish the presence of a preexisting condition).

Accordingly, the competent medical evidence of record supports a finding that the Veteran was sound upon his military enlistment.  Thus, the presumption of soundness has not been rebutted.  See 38 U.S.C.A. § 1111 (West 2002); see also Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991); 38 C.F.R. § 3.304(b) (2012).

The Veteran asserts that he currently has an acquired psychiatric disorder that was incurred in his military service.  See, e.g., the September 2009 RO hearing transcript.  Nevertheless, after consideration of the evidence of record, the Board concludes that any currently acquired psychiatric disorder is not attributable to his military service.

As noted above, generally, in order to prove service connection, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of an in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus, or link, between the current disability and the in-service disease or injury.  See Shedden, supra, at 1167.

The Veteran contends that a psychiatric disorder had its onset in service as evidenced by his disciplinary problems and substance abuse.  Specifically, he contends that he began hearing voices during his military service and experienced other psychiatric problems, as evidence of the incurrence of his currently diagnosed schizoaffective and bipolar disorders.  See, e.g., the Veteran's NOD dated March 2008.  It is undisputed that the Veteran had multiple disciplinary infractions during his service.  His in-service substance abuse treatment is also well documented by the record.  As indicated above, the Veteran was diagnosed with an antisocial personality disorder following a September 1978 in-service psychiatry consultation.

Critically, however, the competent medical evidence of record demonstrates that the Veteran's now-diagnosed acquired psychiatric disabilities are not due to his military service.  In this regard, the Board acknowledges, as indicated above, that the Veteran has submitted a private medical opinion in support of his contention that his psychiatric symptoms had their onset during his military service.  See the July 2009 from Dr. M.E.L.  Nevertheless, as explained above, this opinion is entitled to little weight as the opinion was admittedly speculative and failed to provide any rationale for its purported conclusion.  See Jones, supra; see also Stefl v. Nicholson, 21 Vet. App. 102 (2007); Herandez-Toyens, supra.

In contrast, the August 2012 VHA opinion set forth above was based upon a thorough review of the record as well as thoughtful analysis of the Veteran's entire history, including the claimed in-service manifestations of psychiatric disability.  Additionally, the August 2012 VHA examiner reviewed the claims file in full in rendering his opinion, including the private medical opinion submitted by the Veteran in support of his claim.  See Bloom, supra.  As indicated above, the August 2012 VHA examiner concluded that the Veteran's currently diagnosed acquired psychiatric disorders are not traceable to his military service to include in-service manifestations of disciplinary and personality problems due to substance abuse and childhood trauma.

To the extent that the Veteran contends that he has a chronic psychiatric disability that is related to his military service, the Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To this end, the Veteran has submitted personal statements and testimony as well as several lay statements in support of his contentions that he suffers from an acquired psychiatric disorder that is due to his military service.  Here, the Veteran's lay reports of current disability are supported by the clinical evidence.  However, at issue in this case is whether there is competent evidence linking his current complaints and symptomatology to his military service.  In this regard, there is no indication that the Veteran, or his friends and relatives, are competent to comment on medical matters such as etiology.  See 38 C.F.R. § 3.159(a)(1) (2012) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Thus, the lay statements offered by the Veteran in support of this claim are not competent evidence of a nexus between the diagnosed disability and military service.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed in the law and regulations section above.  In Savage v. Gober, 10 Vet. App. 488 (1997), the Court noted that, while the concept of continuity of symptomatology focuses on continuity of symptoms, not treatment, the lack of evidence of treatment may bear upon the credibility of a veteran's current assertions of a continuity of symptomatology.  Critically, the Veteran is not competent to report that perceived symptoms during service and thereafter were manifestations of a now currently diagnosed psychiatric disability such as a bipolar disorder or schizoaffective disorder.  Moreover, the Board observes that the August 2012 VHA examiner considered the Veteran's report of continued symptomatology in rendering his negative nexus opinion.

Without evidence of a currently diagnosed chronic disease with an onset in service, or competent evidence of an association between currently diagnosed schizoaffective or bipolar disorders and military service (including continued symptoms since service), service connection for an acquired psychiatric disorder is not warranted.  (The Board recognizes that there were references to earlier problems due to a personality disorder and substance abuse; however, neither problem is one for which service connection may be granted except on a secondary basis.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Additionally, no persuasive evidence has linked the early problems with substance abuse to currently diagnosed disability or has indicated that such problems were prodromal signs of the now-diagnosed disorders.  Moreover, it appears that for a time the Veteran experienced an adjustment disorder.  Such a disorder was not addressed by the VHA reviewer, which is understandable because, by definition, an adjustment disorder does not persist for longer than six months.  DSM-IV.  Additionally, there has been no mention of a "chronic" adjustment disorder.  In fact, the Veteran's currently diagnosed acquired disabilities have been characterized as a bipolar disorder and schizoaffective disorder, both of which the VHA reviewer addressed directly, each of which had its onset long after military service and has not been traced to the problems the Veteran had earlier.)

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not help the Veteran, and his claim of entitlement to service connection for an acquired psychiatric disorder is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2012).


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


